Citation Nr: 0525302	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-06 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling prior 
to June 7, 2001 and 50 percent disabling from June 7, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1970.  

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied a rating in excess of 30 
percent for PTSD.  

Subsequently, in a November 2004 rating decision the RO 
granted an increased rating to 50 percent for the PTSD, 
effective June 7, 2001.  


FINDINGS OF FACT

The veteran's symptoms of PTSD cause no more than minor to 
moderate impairment in social and occupational functioning.  


CONCLUSION OF LAW

1.  The criteria for rating in excess of 30 percent for the 
period prior to June 7, 2001, for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  

2.  The criteria for rating, in excess of 50 percent for the 
period commencing on June 7, 2001, for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case the RO did not inform the veteran of the 
provisions of the VCAA prior to the initial rating decision 
which denied his claim.  It was not until August 2004 that a 
letter was sent to the veteran explaining to the veteran the 
status of his claim, what the evidence must show to support 
his claim for an increased rating and how VA could assist him 
with his claim.  The RO subsequently, readjudicated the 
veteran's claim and issued a supplemental statement of the 
case to the veteran in November 2004.  Any defect in 
notifying the veteran of the provisions of VCAA has been 
cured.  

The Board also noted that in 1993 the veteran had applied for 
Social Security (SSA)benefits.  There is no indication in the 
claims folder that the veteran was granted Social Security 
benefits.  Therefore, any medical records from SSA would only 
be of treatment during or prior to 1993 which is no during 
the current rating period.  For that reason the Board has 
concluded that a remand to obtain the veteran would not 
benefit the veteran.  

The Board also considered whether remand for an additional VA 
examination would benefit the veteran.  The VA examination of 
September 2004 was inadequate for rating purposes as it was 
not based on a accurate history.  The veteran was also a 
afforded a VA examination in October 2000 and the claims fold 
includes extensive VA outpatient treatment records for the 
rating period.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

A 30 percent rating is assigned for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 6411 (2004).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2004).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Factual Background and Analysis.  After reviewing the claims 
folder, the Board concluded the preponderance of the evidence 
demonstrates the veteran's symptoms of PTSD do not produce 
impairment of occupation and social functioning to support a 
grant of a higher rating for PTSD.  The evidence clearly 
indicates the veteran's present level of total impairment of 
occupation and social functioning is related to his Axis II 
diagnosis of a personality disorder and polysubstance abuse.  
His PTSD symptoms cause only minor to moderate impairment in 
his ability to function.  

That conclusion is based on the medical record which clearly 
and unequivocally establishes the veteran has a pattern of 
drug seeking behavior, as is noted in the August 1996 VA 
records.  For that reason, the Board has concluded the 
statements of the veteran and the history given by him as to 
his symptoms of PTSD, is of doubtful probative value.  

The following facts support the Board's conclusions.  Service 
connection was granted for PTSD in an October 1993 rating 
decision.  A 30 percent rating was assigned.  A September 
1995 VA examination diagnosed moderate PTSD and a schizotypal 
personality disorder on Axis II.  A Global Assessment of 
Functioning score of 55 was assigned.  The VA physician 
stated the veteran had clear and consistent symptoms of PTSD, 
superimposed on someone who had a schizoid personality, which 
might account of his hallucinatory phenomenon, and his social 
isolation.  The veteran's lability and irritability, which 
occurred particularly when he was drinking, had improved with 
medication.  

In June 1996, the veteran came to VA and requested lodging.  
A VA Social Worker indicated the veteran should have 
counseling for substance abuse (and underlined while here.)  
A VA psychiatrist in June 1996 noted the veteran wanted a 
refill of his Clonazepam.  He had lost the pills when he went 
swimming and they dissolved in his pants pocket.  

VA records dated in August 1996 included diagnoses of PTSD 
and polysubstance abuse.  August 1996 VA records reveal the 
veteran had been seen at a number of VA Medical Centers.  The 
veteran had been seen and then failed to keep follow up 
appointments.  

The veteran was admitted to the VA hospital in September 1996 
for a period of 21 days.  During that period no symptoms of 
PTSD were noted.  The discharge diagnosis included PTSD, by 
history.  Also, diagnosed on Axis I were major depression, 
without psychotic features, and chronic dysthymia.  

October 1996 VA records indicate the veteran was hospitalized 
when he was considered a suicide risk.  The discharge 
diagnoses included PTSD with depressed mood and a personality 
disorder with mixed features.  The veteran had come to the 
hospital stating he needed his medications renewed.  He 
continued to frequently request narcotics for his back and 
dental pain, and became angry when told they could not be 
given.  

March 1997 VA records included diagnoses of dysthymic 
disorder and polysubstance abuse.  

A VA psychiatric evaluation was conducted in July 1997.  The 
VA physician stated he had reviewed the veteran's medical 
records.  The veteran's symptoms of PTSD included 
irritability, temper flare-ups, social isolation, feeling 
people were coming after him, nightmares, flashbacks and 
avoidance of thinking of Vietnam.  The VA physician wrote in 
his assessment that the veteran was difficult to assess and 
had been difficult to assess in his hospitalizations and 
previous assessments.  The veteran claimed to have some PTSD 
symptoms, including nightmares, flashbacks, social isolation 
and irritability.  The VA physician was unable to detect any 
significant difference in the level of symptomatology then, 
as compared to the past.  He believed the veteran was mildly 
intoxicated at the time of the interview.  The veteran told 
him he had taken his medication twenty minutes before and 
that was why he did not perform well.  The VA examiner was 
unable to rule out there was also any other substance used, 
although he could not smell alcohol on the veteran's breath.  
The veteran did not have a staggering gait or slurred speech.  
The veteran had tended to downplay his involvement with drugs 
in the past, even when arrested for it.  The VA examiner also 
indicated the veteran had an underlying passive schizotypal 
personality, which might account for some of his rather 
strange behavior, that could not be otherwise accounted for.  
Mild to moderate PTSD and mild intoxication, possibly 
secondary medications, rule out drug intoxication, were 
diagnosed on Axis I.  A mixed personality disorder, with 
passive and schizoptypal features, was diagnosed on Axis II.  
A GAF secondary to the veteran service connected disability 
of 63 was assigned.   

June 2000 notes from the San Francisco VA outpatient clinic 
reveal the veteran was being following in the PTSD clinic for 
symptoms such as intrusion, hyperarousal, depression and mood 
swings.  

A VA psychologist conducted an evaluation in October 2000.  
The veteran told the examiner he had been in jail about six 
months on 10 or 12 occasions for things like being under the 
influence, assault and battery, property damage, resisting 
arrest and transporting drugs.  He was still supposed to be 
on probation in Wyoming.  The veteran was being seen at VA in 
San Francisco.  He was taking antidepressant, mood 
stabilizing, and sleep medications, as well as medications 
for physical problems.  The veteran told the examiner he used 
to drink heavily.  He quit in 1993 or 1994.  He later amended 
that to 1997 or 1998 when he was asked why he was still on 
probation for being drunk in public.  The examiner asked him 
how he could be drunk two years previously, if he quit 
drinking in 1993 to 1994.  He also stated he quit using 
cannabis, one and one half to two years previously.  He had 
also used cocaine.  He had used heroin four or five times.  
Axis I diagnoses included PTSD, alcohol abuse, cannabis abuse 
and stimulant abuse, all in sustained remission.  A 
personality disorder was diagnosed on Axis II.  A GAF score 
of 61 was assigned for mild symptoms of PTSD.  A GAF of 38 
overall was assigned.  In the opinion of the VA psychologist 
by far the majority of the veteran's symptomatology was due 
to his Axis II problems.  He did appear to have some symptoms 
related to PTSD.  However, she believed they contributed a 
relatively minor part to his overall functioning level.  

December 2000 VA notes reveal the veteran had consistently 
expressed a depressed mode, but had often been more irritable 
than dysphoric, and there was a manipulative flavor to it.  
The VA psychiatrist also noted the veteran was extremely 
passive in his suicidality.  

The veteran admitted to having three shots the night before, 
but none in several months.  He said he did not really drink, 
and had quit heavy drinking in 1990.  January 2001 VA records 
noted the VA physician suspected the veteran was under 
reporting his drinking.  She encouraged the veteran to seek 
formal substance abuse treatment.  

February 2003 VA records reveal the veteran had surgery to 
address a necrotizing fasciitis, secondary to injecting 
heroin into his left shoulder.  Urine toxicology was positive 
for opiates and benzodiazepines.  

In April 2003, VA notes reveal the veteran's treatment was 
complicated by his addiction to pain medications and other 
drugs.  The veteran's past medical history included 
struggling with substance abuse throughout his life and his 
recent heroin use.  The veteran also had a history of 
problems with ETOH.  The veteran reported past suicidal and 
parasuicidal behavior such as holding guns to his head and 
winding up in the hospital after using too much heroin.   

December 2003 VA records from the Oakland outpatient clinic 
reveal the veteran's case was discussed with the entire 
clinic treatment team.  A drug screen had shown the veteran 
was actively using cocaine, marijuana and very likely opiates 
(it was noted the veteran had prescriptions for pain 
medication with opiates, but a "LONG" history of heroin use 
was also noted).  The team concluded that the veteran was 
dually diagnosed, substance abuse was primary at that point.  
The conclusion was the veteran would derive little benefit 
from psychiatric medications at that point.  If he showed up 
requesting refills he was to be encouraged to pursue 
treatment addressing his drug abuse.  A letter was sent to 
the veteran notifying him that the being drug free was a 
requirement for him to receive medications from the clinic.  

August 2004 VA outpatient treatment records included 
diagnoses of PTSD, recurrent major depression and 
polysubstance dependence.  

A September 2004 VA examination of the veteran's includes his 
statements that he had used alcohol heavily in the past and 
cocaine, marijuana and heroin.  He reported his last use had 
been two years ago.  The only diagnosis on Axis I was PTSD.  
The VA examiner stated he had reviewed the claims folder and 
there was no problematic alcohol or substance abuse at that 
time.  The veteran had been unemployed for many years.  His 
PTSD interfered with his ability to relate to others, and his 
ability to keep a job.  

October 2004 VA records included a history of previous 
psychiatric hospitalizations, three in 2004, two for 
overdosing, and one for panic attacks.  In August 2002 the 
veteran had overdosed via heroin and been treated at the San 
Francisco VA.  

November 2004 VA records revealed the veteran had begun to 
have panic attacks.  

An assessment at the Oakland VA in November 2004 noted the 
veteran was a complex patient with a triad of mental 
illnesses, which included depression, PTSD, substance abuse 
and a personality disorder.  A medication follow up at VA in 
November 2004 again noted active cocaine abuse.  

The Board has noted medical records include symptoms such as 
suicidal ideation, neglect of personal appearance, 
dissociative episodes, violent behavior and lack of impulse 
control.  The evidence also demonstrates the veteran had been 
unemployed and frequently homeless for many years.  In 
addition, GAF scores of 50 or less have frequently been 
assigned, which represent serious psychiatric symptoms.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32.  

The question in this case is whether those signs and symptoms 
are attributable to the service-connected PTSD, or to the 
veteran's other non-service connected psychiatric disorders, 
such as depression, polysubstance dependence and a 
personality disorder.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Mitchem v. Brown, 9 Vet. 
App. 138, 140 (1996) held that the need for a statement of 
reasons and bases was particularly acute when the Board's 
findings and conclusions pertained to the degree of 
disability resulting from mental disorders.  
In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
addressed the situation of rating service-connected mental 
disorders when the veteran had non-service connected mental 
disorders, particularly a personality disorder.  They noted 
VA, in responding to comments regarding revisions to the 
schedule for ratings for mental disorders, wrote that when it 
is not possible to separate the effects of the service-
connected condition from the non-service connected condition, 
VA regulations at 38 C.F.R. § 3.102 require that reasonable 
doubt on any issue be resolved in the appellant's favor, 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 
1996).  

In this case unlike Mittleider there are medical records 
listing the veteran's symptoms attributable to PTSD.  In 
addition, two medical examiners, a VA psychiatrist in July 
1997 and a VA psychologist in October 2000 assigned Global 
Assessment of Functioning scores based on the veteran's PTSD 
symptoms alone.  Both concurred that the veteran's PTSD 
caused only minor or moderate symptoms.  

The Board has also concluded the veteran's reports of his 
symptoms of PTSD and their severity are of dubious 
credibility.  The medical record clearly shows a pattern of 
drug seeking behavior on the part of the veteran.  He has 
sought treatment from numerous VA facilities for back pain 
and his psychiatric symptoms.  He has repeatedly 
misrepresented the extent, nature and duration of his drug 
use.  And it is clear his motivation in requesting treatment 
has been to obtain drugs.  In weighing the credibility of the 
veteran's statements, the Board has concluded his repeated 
misrepresentations make any statement of the veteran of 
dubious credibility.  For that reason the Board finds his 
reports as to his symptoms of PTSD and their severity of 
little weight.  

Psychiatric symptoms are often of such a nature that there is 
no objective method for verifying their existence or 
severity.  That means that it is imperative that medical care 
providers and in this instance the Board be able to rely on 
the statements of the veteran as being credible.  

The Board also found the opinion and diagnosis contained in 
the September 2004 VA examination report of no probative 
value since it is inconsistent with the contemporaneous 
treatment records.  The VA examiner in September 2004 
accepted the veteran's statement that his substance abuse had 
been in remission for two years, the VA treatment records 
from the period clearly demonstrate the veteran was an active 
substance abuser.  The statement that there was no 
problematic alcohol or substance abuse issues is clearly 
based on the veteran's misrepresentation as to his drug use.  
August 2004 records also noted the veteran reported his VA 
prescription Vicodin as stolen and asked for replacement.  

The Board has placed great weight on the December 2003 Mental 
Health Team conference report which unequivocally stated the 
veteran's primary diagnosis at that time was substance abuse.  

When as in this case the subjective reports of the veteran as 
to his symptoms of PTSD are of little probative value, the 
only evidence which may be relied upon are the medical 
opinions.  The only two pieces of evidence which directly 
address the question of the impairment of social and 
occupational functioning related to PTSD alone are the 
opinions of VA examined discussed above.  None of the VA 
treatment records include any attempts to differentiate 
between the impairment related to PTSD and the impairment 
caused by non-service connected psychiatric disorders.  

The medical record includes references to many of the 
symptoms set out in the rating criteria as evidence 
demonstrating disability rated as 50, 70 and 100 percent 
disabling.  The presence of symptoms is not the primary 
factor in rating disability due to mental illness, it is the 
level of impairment of functioning.  The Court has clearly 
instructed that it is the level of impairment, not the 
presence or absence of the enumerated symptoms listed in the 
rating criteria which should be considered.  Any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

The Board noted that during the rating period prior to June 
7, 2001 a 30 percent rating is in effect and that after June 
7, 2001 a 50 percent rating has been assigned.  The Board has 
found on basis in the record for assigning a higher rating 
for either period.  


ORDER

An increased rating for PTSD, in excess of 30 percent prior 
to June 7, 2001 and 50 percent from June 7, 2001, is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


